 



Exhibit 10.20
HALOZYME THERAPEUTICS, INC.
2007 SENIOR EXECUTIVE INCENTIVE PLAN
     The 2007 Senior Executive Incentive Plan of Halozyme Therapeutics, Inc.
(the “Company”) set forth maximum cash and equity bonus awards for the Company’s
senior executive officers (the “2007 Incentive Plan”). Maximum cash and equity
bonus amounts were established for each executive officer (amounts for selected
members of senior management are set forth in the table below) based upon the
accomplishment of both individual and Company performance criteria during 2007.
The maximum cash bonus amount for each executive officer represented 30% of that
officer’s annual base salary, with the exception that the maximum cash bonus
amount for the Company’s Chief Executive Officer represented 40% of his base
salary. The individual performance criteria for specific members of senior
management varied from position to position, but all members of senior
management had common Company performance goals. The Company performance
criteria were based upon operational, clinical and financial performance
objectives established by the Company in 2007. If all individual and Company
performance criteria were not met, members of senior management were still
eligible to receive a portion of their respective maximum bonus amounts;
provided, however, that if a minimum amount of either individual performance
criteria or Company performance criteria were not achieved, then members of
senior management would not be entitled to any cash or equity bonuses. Members
of senior management, as a group, were eligible to receive aggregate cash
bonuses of approximately $608,000 and aggregate common stock options to purchase
approximately 390,000 shares of Company common stock. All stock options issued
pursuant to the 2007 Incentive Plan were to be issued out of the Company’s 2006
Stock Plan. Finally, despite the establishment of the 2007 Incentive Plan, final
bonus amounts were to be determined at the discretion of the Board of Directors.

                              Maximum     Maximum   Stock Option     Cash Bonus
  Grant
Jonathan E. Lim (President and Chief Executive Officer)
  $ 144,000       150,000  
David A. Ramsay (Chief Financial Officer)
  $ 70,500       40,000  
Robert Little (Vice President — Chief Commercial Officer)
  $ 92,220       40,000  
Richard Yocum (Vice President — Clinical Development)
  $ 81,000       40,000  
Gregory I. Frost (Chief Scientific Officer)
  $ 79,500       40,000  
William Fallon (Vice President — Manufacturing and Operations)
  $ 76,500       40,000  
Don A. Kennard (Vice President — Regulatory Affairs)
  $ 64,200       40,000  

 

 